May 29, 2019

 

Proficient Alpha Acquisition Corp.

40 Wall St., 29th floor

New York City, NY 10005

 

I-Bankers Securities, Inc.

535 5th Avenue

Suite 423

New York, New York 10017

 

 

  Re: Initial Public Offering

  

Gentlemen: 

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Proficient
Alpha Acquisition Corp., a Nevada corporation (the “Company”), and I-Bankers
Securities, Inc., as representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), one warrant exercisable for one share of
Common Stock (each, a “Warrant”) and one right to receive one-tenth of one share
of Common Stock (each, a “Right”). Certain capitalized terms used herein are
defined in paragraph 12 hereof. 

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows: 

 



  1. If the Company solicits approval of its stockholders of a Business
Combination, each of the undersigned will vote all shares of Common Stock and
Founder’s Common Stock beneficially owned by it, whether acquired before, in or
after the IPO, in favor of such Business Combination.          2. In the event
that the Company fails to consummate a Business Combination within the time
period set forth in the Company’s Articles of Incorporation, as the same may be
amended from time to time, each of the undersigned will, as promptly as
possible, cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the Common Stock sold as part of the Units in
the IPO (the “Offering Shares”), at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the Trust Account net of interest that may be used by the Company to
pay its taxes payable and for dissolution expenses, divided by the number of
then outstanding public shares, which redemption will completely extinguish
public stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Nevada law to provide for claims of creditors and other
requirements of applicable law. The undersigned hereby waives any and all right,
title, interest or claim of any kind the undersigned may have in the future in
or to any distribution of the Trust Account and any remaining net assets of the
Company as a result of, or arising out of, any contracts or agreements with the
Company and will not seek recourse against the Trust Account for any reason
whatsoever.           3. Each of the undersigned acknowledges and agrees that
prior to entering into a Business Combination with a target business that is
affiliated with any Insiders of the Company or their affiliates, such
transaction must be approved by a majority of the Company’s disinterested
independent directors and the Company must obtain an opinion from an independent
investment banking firm, or another independent entity that commonly renders
valuation opinions on the type of target business the Company is seeking to
acquire, that such Business Combination is fair to the Company’s unaffiliated
stockholders from a financial point of view.       

 



 (1) 

   

 

 



  4.   None of the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Registration Statement under the caption “Prospectus
Summary – The Offering – Limited payments to insiders.”           5.   None of
the undersigned nor any affiliate of the undersigned will be entitled to receive
or accept a finder’s fee or any other compensation in the event either of the
undersigned, any member of the family of the undersigned or any affiliate of the
undersigned originates a Business Combination.            6. (a) Each of the
undersigned will place into escrow all shares of Founder’s Common Stock,
pursuant to the terms of a Stock Escrow Agreement which the Company will enter
into with the undersigned and an escrow agent.              (b) None of the
undersigned will, without the prior written consent of the Representative
pursuant to the Underwriting Agreement, offer, sell, contract to sell, pledge,
hedge, or otherwise dispose of, (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any affiliate of the undersigned or any person
in privity with the undersigned or any affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to, any
Units, shares of Common Stock, shares of Founder’s Common Stock, Warrants,
Rights of the Company or any securities convertible into, or exercisable or
exchangeable for shares of Common Stock, or publicly announce an intention to
effect any such transaction, for a period of 180 days after the date of the
Underwriting Agreement.             (c) Each of the undersigned agrees that
until the Company consummates a Business Combination, the undersigned’s
Founder’s Common Stock will be placed into an escrow account maintained in New
York, New York by American Stock Transfer & Trust Company (“AST”), acting as
escrow agent, and shall be subject to lock-up provisions (the “Lock-up”)
contained in that certain stock escrow agreement to be entered into as of, or
prior to, the closing of the IPO by and between the undersigned and AST.        
  7. (a) In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the undersigned hereby agrees that until
the earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding
deferred underwriting commissions and taxes payable on the income accrued on the
Trust Account), subject to any pre-existing fiduciary or contractual obligations
the undersigned might have.             (b) Each of the undersigned has agreed
not to participate in the formation of, or become an officer or director of, any
blank check company with a class of securities registered under the Exchange Act
until the Company has entered into a definitive agreement regarding its initial
Business Combination or the Company has failed to complete an initial Business
Combination within the time period set forth in the Company’s Articles of
Incorporation, as the same may be amended from time to time.             (c)
Each of the undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.  



 



 



 (2) 

   

 

 



  8. Each of the undersigned hereby waives any right to exercise conversion
rights with respect to any shares of the Common Stock or Founder’s Common Stock
owned or to be owned by the undersigned, directly or indirectly, whether such
shares be part of the Founder’s Common Stock or shares of Common Stock purchased
by the undersigned in the IPO or in the aftermarket, and each agrees not to seek
conversion with respect to such shares in connection with any vote to approve a
Business Combination or to sell any such shares in a tender offer undertaken by
the Company in connection with a Business Combination.          9. Each of the
undersigned has full right and power, without violating any agreement by which
he, she or it is bound, to enter into this letter agreement.           10. Each
of the undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Article Sixth of the Company’s Articles of Incorporation, as the
same may be amended from time to time, prior to the consummation of a Business
Combination unless the Company provides public stockholders with the opportunity
to convert their shares of Common Stock upon such approval in accordance with
such Article Sixth thereof.          11. In the event that the Company does not
consummate a Business Combination and must liquidate and its remaining net
assets are insufficient to complete such liquidation, each of the undersigned
agrees to advance such funds necessary to complete such liquidation and agrees
not to seek repayment for such expenses.         12. This letter agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
Each of the undersigned hereby (i) agrees that any action, proceeding or claim
against him arising out of or relating in any way to this letter agreement (a
“Proceeding”) shall be brought and enforced in the courts of the State of New
York of the United States of America for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive,
(ii) waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum and (iii) irrevocably agrees to appoint Ellenoff
Grossman & Schole LLP as agent for the service of process in the State of New
York to receive, for the undersigned and on his behalf, service of process in
any Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Representative and appoint
a substitute agent acceptable to each of the Company and the Representative
within 30 days and nothing in this letter will affect the right of either party
to serve process in any other manner permitted by law.          13. As used
herein, (i) a “Business Combination” shall mean a merger, share exchange, asset
acquisition, stock purchase, recapitalization, reorganization or other similar
business combination with one or more businesses or entities; (ii) “Insiders”
shall mean all officers, directors, the sponsor and the initial stockholders of
the Company immediately prior to the IPO; (iii) “Founder’s Common Stock” shall
mean all of the shares of common stock, par value $0.001 per share, of the
Company acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall mean
the shares of Common Stock issued in the Company’s IPO; (v) “Trust Account”
shall mean the trust account into which a portion of the net proceeds of the IPO
will be deposited; and (vi) “Registration Statement” means, collectively, the
Company’s registration statement on Form S-1 (SEC File No. 333-231084) filed
with the Securities and Exchange Commission.          14. This Letter Agreement
constitutes the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby. This Letter Agreement may not be changed,
amended, modified or waived (other than to correct a typographical error) as to
any particular provision, except by a written instrument executed by all parties
hereto.          15. Each of the undersigned acknowledges and understands that
the Underwriters and the Company will rely upon the agreements, representations
and warranties set forth herein in proceeding with the IPO. Nothing contained
herein shall be deemed to render the Underwriters a representative of, or a
fiduciary with respect to, the Company, its stockholders or any creditor or
vendor of the Company with respect to the subject matter hereof.         16.
This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. 



 

 

[Signature Page Follows] 

 



 (3) 

   

 



    /s/ Shih-Chung Chou      Shih-Chung Chou            /s/ Wei Fan     Wei Fan
          /s/ Weixuan Luo     Weixuan Luo           /s/ Jia Li      Jia Li     
      /s/ Yuanjing Fan    

Yuanjing Fan

 

    /s/ Mike Bongiovanni    

Mike Bongiovanni 

          /s/ Robert C. Cottone     Robert C. Cottone    

 

 

   

MGA HOLDINGS, LLC

 

  By: /s/ William Gerhauser     Name: William Gerhauser     Title: Managing
Member          

CELTIC ASSET & EQUITY PARTNERS LTD.

 

  By:  /s/ Alexander V. Schinzing     Name: Alexander V. Schinzing     Title:
Director     Acknowledged and Agreed:           Proficient Alpha Acquisition
Corp.         By: /s/ Kin Sze     Name:  Kin Sze     Title: Co-Chief Executive
Officer              I-Bankers Securities, Inc.         By:  /s/ Mike McCrory   
  Name: Mike McCrory      Title: CEO            

  

 

[Signature Page to Insider Letter with Initial Stockholders]

 

 



 (4) 

   



